     Case 2:19-cv-01116-KJD-BNW Document 43 Filed 09/30/20 Page 1 of 2



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    LAUREN WHITTEMORE,                                    Case No. 2:19-cv-01116-KJD-BNW
 8                                             Plaintiff,                      ORDER
 9            v.
10    ANDERSON BUSINESS ADVISORS, LLC,
11                                           Defendant.
12           Presently before the Court is Defendant’s Motion to Enforce Terms of Stipulated
13   Resolution (#32). Plaintiff filed a response in opposition and countermotion (#34) to which
14   Defendant replied (#38).
15           Plaintiff filed her complaint in this action on June 26, 2019. On or about October 1, 2019,
16   the parties reached a resolution at the Early Neutral Evaluation (“ENE”). The parties put the
17   material terms of the settlement agreement on the record. They were later reduced to a writing
18   (“the Settlement Agreement”), which Plaintiff executed on or about December 10, 2019.
19   Defendant asserts that the check for the settlement funds has been prepared by Defendant, but
20   despite having received and executed the Settlement Agreement has not sent the check to
21   Plaintiff.
22           Defendant asserts that a joint motion to strike, redact or seal the complaint was a
23   contemplated part of the settlement. Plaintiff argues that it was not part of the written Settlement
24   Agreement, though Plaintiff’s counsel was contemporaneously emailing suggested redactions
25   while forcing the magistrate judge to hold a nearly endless string of status conferences. Having
26   carefully reviewed the transcript of the settlement terms put on the record at the ENE and the
27   evidence submitted by the parties in support of their motions, it is clear that an agreement to
28   strike, redact or seal the complaint was made. Further, the manner in which this is accomplished
     Case 2:19-cv-01116-KJD-BNW Document 43 Filed 09/30/20 Page 2 of 2



 1   has always been at the discretion of the Court, because the parties cannot come to an agreement
 2   to bind the Court.
 3          Accordingly, the Court grants the motion to enforce the terms of the stipulated resolution
 4   and Plaintiff’s countermotion. Since the Plaintiff has executed the Settlement Agreement,
 5   Defendant is ordered to pay the settlement funds forthwith. Failure to do so will result in
 6   sanctions. In order to effectuate the intent of the parties and the terms of the Settlement as put on
 7   the record at the ENE, the Court orders the complaint sealed, unless and until the parties can
 8   submit a stipulation to strike the complaint (redaction is problematic). The Court retains
 9   jurisdiction to unseal the complaint as needed for judicial purposes.
10          Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion to Enforce Terms of
11   Stipulated Resolution (#32) is GRANTED;
12          IT IS FURTHER ORDERED that Plaintiff’s Countermotion (#34) is GRANTED;
13          IT IS FURTHER ORDERED that Defendant deliver the settlement funds forthwith;
14          IT IS FURTHER ORDERED that the Clerk of the Court SEAL the Complaint (#1).
15   Dated this 30th day of September 2020.
16
17
                                    _____________________________
18
                                    Kent J. Dawson
19                                  United States District Judge

20
21
22
23
24
25
26
27
28



                                                     -2-
